MEMORANDUM **
Efrain Robles Garcia, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We deny the petition for review.
The BIA did not abuse its discretion by denying the motion to reopen, because the BIA considered the evidence Robles Garcia submitted and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (The BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational or contrary to law.”).
To the extent Robles Garcia contends that the agency’s hardship determination did not apply to him, that contention is without merit. In light of this holding, we do not consider Robles Garcia’s contentions regarding his good moral character.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.